DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the amendment filed 5/17/2022.  As directed by the amendment, claims 21, 32 and 36 have been amended, and claim 31 has been cancelled. As such, claims 21-30 and 32-40 are pending in the instant application, where claims 30, 34 and 39.
Applicant has amended the title to be more descriptive; the objection the specification is withdrawn.
Applicant has filed a terminal disclaimer to obviate the double patenting rejection, which is hereby withdrawn.
Applicant has amended claim 36 so that it does not positively recite a human organism; the rejection of claim 36 under 35 USC 101 is withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 5/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 8,950,403 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claim 21 is allowable. Claims 30, 34 and 39, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species, as set forth in the Office action mailed on 3/28/2022, is hereby withdrawn and claims 30, 34 and 39 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Allowable Subject Matter
Claims 21-30 and 32-40 are allowed.
The following is an examiner’s statement of reasons for allowance: While Berthon-Jones in view of Matula teaches a flexible elastic member arranged between the frame and the cushion module (see the Office Action mailed 3/28/2022), the flexible elastic member is prevented from allowing automatic self-adjustment of the frame with respect to the cushion module because of the presence of adjustment screw of Berthon-Jones. Accordingly, claim 21 is considered to patentably define over the prior art by reciting the features discussed above in combination with all the other features recited by the claim. Claims 22-30 and 32-40 depend from claim 21 and are considered patentable by virtue of their dependence from claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785